Title: From John Adams to Oliver Wolcott, Jr., 13 September 1798
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Quincy Sept 13th 1798

I have received your favor of the 6th & thank you for a letter of credit on Gen Lincoln for 766, 66/100 dollars of which I shall receive from time to time such sums as I shall have occasion for & give receipts as you propose.
My Steward is at Trenton ferry on the Pensylvania side of the river at the ferry house.
The distress of the poor at Philadelphia is so great that I pray you to subscribe & pay for me under the title of a friend & to let nobody know but yourself, from whom it comes, five hundred dollars
I am &c
John Adams